Exhibit 10.9

 

MILLENDO THERAPEUTICS, INC.

2012 STOCK PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the 2012 Stock Plan, as
amended, (the “Plan”) shall have the same defined meanings in this Stock Option
Agreement (this “Option Agreement”).

I.            NOTICE OF STOCK OPTION GRANT

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Optionee:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

 

 

 

Type of Grant:

☐ Incentive Stock Option1

☐ Nonstatutory Stock Option

 

 

Exercise Schedule:

Same as Vesting Schedule

 

 

Vesting Schedule:

25% of the shares subject to the option shall vest on the first anniversary of
the Vesting Commencement Date, and 1/48th of the shares subject to the option
shall vest monthly thereafter over the next 36 months thereafter.

 

 

Payment:

By one or a combination of the following methods of payment (described in the
Stock Option Agreement):

 

 

 

 

☑

Cash or check

 

☑

Bank draft or money order payable to the Company

 

☑

Pursuant to a Regulation T Program (cashless exercise) if the shares are
publicly traded

 

☐

Delivery of already-owned shares if shares are publicly traded

 

☐

Net exercise

 

 

 

Separation Period:

This Option shall be exercisable for three months after Optionee ceases to be a
Service Provider. Upon Optionee’s death or Disability, this Option may be
exercised for one year after Optionee ceases to be a Service Provider.  In no
event may Optionee exercise this Option after the Expiration Date as provided
above.

--------------------------------------------------------------------------------

1         If this is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options) cannot be first exercisable for more than $100,000 in
value (measured by the Exercise Price) in any calendar year.  Any excess over
$100,000 is a Nonstatutory Stock Option.







--------------------------------------------------------------------------------

 



II.         AGREEMENT

1.         GRANT OF OPTION.

(a)        The Plan Administrator of the Company hereby grants to the Optionee
named in the Notice of Grant of this Option Agreement (“Optionee”), an option
(this “Option”) to purchase the number of Shares set forth in the Notice of
Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference.  Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Option
Agreement, the terms and conditions of the Plan shall prevail.

(b)       If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code.  Nevertheless, to the extent that it exceeds
the $100,000 rule of Section 422(d) of the Code, this Option shall be treated as
a Nonstatutory Stock Option (“NSO”).

2.         EXERCISE OF OPTION.

(a)        Right to Exercise.  This Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and with
the applicable provisions of the Plan and this Option Agreement.

(b)       Method of Exercise.

(i)          This Option shall be exercisable by delivery of an exercise notice
in the form attached as EXHIBIT A (the “Exercise Notice”) which shall state the
election to exercise this Option, the number of Shares with respect to which
this Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company.  The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares.  This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

(ii)         No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and such exercise complies with Applicable Laws.  Assuming
such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which this Option is exercised with
respect to such Shares.

3.          OPTIONEE’S REPRESENTATIONS.  In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, Optionee shall, if required by the Company, concurrently with the
exercise of all or any portion of this Option, deliver to the Company his or her
or its Investment Representation Statement in the form attached hereto as
EXHIBIT B.

4.          LOCK-UP PERIOD.

(a)         Optionee hereby agrees that Optionee shall not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Common Stock (or
other securities) of the Company or enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Common Stock (or other securities) of the
Company held by Optionee (other than those included in the registration) for a
period specified by the representative of the underwriters of Common Stock (or
other securities) of the Company





2

--------------------------------------------------------------------------------

 



not to exceed 180 days following the effective date of any registration
statement of the Company filed under the Securities Act.

(b)         Optionee agrees to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriter which are consistent
with the foregoing or which are necessary to give further effect thereto.  In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act.  The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future.  The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said 180-day
period.  Optionee agrees that any transferee of this Option or shares acquired
pursuant to this Option shall be bound by this Section.

5.          METHOD OF PAYMENT.  Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of Optionee:

(a)         cash or check;

(b)         consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

(c)         surrender of other Shares which, (i) in the case of Shares acquired
from the Company, either directly or indirectly, have been owned by Optionee for
more than six months on the date of surrender, and (ii) have a Fair Market Value
on the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.

6.          RESTRICTIONS ON EXERCISE.  This Option may not be exercised until
such time as the Plan has been approved by the stockholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.

7.          NON-TRANSFERABILITY OF OPTION.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by Optionee.  The
terms of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

8.          TERM OF OPTION.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option.

9.          TAX OBLIGATIONS.

(a)         Withholding Taxes.  Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option
exercise.  Optionee acknowledges and agrees that the Company may refuse to honor
the exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.





3

--------------------------------------------------------------------------------

 



(b)         Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two years after the Date of Grant, or (ii) the date one
year after the date of exercise, Optionee shall immediately notify the Company
in writing of such disposition.  Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee.

10.        ENTIRE AGREEMENT; GOVERNING LAW.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement, including the exhibits hereto,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to Optionee’s interest except by means
of a writing signed by the Company and Optionee.  This Option is governed by the
internal substantive laws but not the choice of law rules of Michigan.

11.        NO GUARANTEE OF CONTINUED SERVICE.  OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

12.        ACKNOWLEDGEMENTS.

(a)         Optionee acknowledges receipt of a copy of the Plan and represents
that he, she or it is familiar with the terms and provisions thereof, and hereby
accepts this Option subject to all of the terms and provisions
thereof.  Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Option.  Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Option.  Optionee further agrees to notify the Company upon any change
in the residence address indicated below.

(b)         Notwithstanding the Board’s good faith determination of the Fair
Market Value of the Common Stock of the Company, the taxing authorities may
assert that the fair market value of the Shares on the date of award was greater
than the Exercise Price.

(c)         Optionee acknowledges that under Section 409A of the Code, if the
Exercise Price of this Option is less than the fair market value of the Common
Stock of the Company on the date of this Option, this Option may be treated as a
form of deferred compensation and Optionee may be subject to an additional 20%
tax, plus interest and possible penalties.  Optionee is encouraged to consult a
tax advisor regarding the potential impact of Section 409A of the Code.





4

--------------------------------------------------------------------------------

 



(d)         Optionee acknowledges that the Administrator, in the exercise of its
sole discretion and without Optionee’s consent, may amend or modify this Option
in any manner and delay the payment of any amounts payable pursuant to this
Option to the minimum extent necessary to meet the requirements of Section 409A
of the Code as amplified by any Internal Revenue Service or U.S. Department of
Treasury regulations or guidance as the Company deems appropriate or advisable.

 

 

 

 

 

OPTIONEE:

 

THE COMPANY:

 

 

 

 

 

MILLENDO THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Julia C. Owens

 

 

 

President and Chief Executive Officer

Date:

 

 

 

 

 

 

 

Resident Address:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

2012 STOCK PLAN

 

EXERCISE NOTICE

 

MILLENDO THERAPEUTICS, INC.

[Address]

Attention: Secretary

 

1.          EXERCISE OF OPTION.  Effective as of today, ___________, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
___________ shares of Common Stock (the “Shares”) of MILLENDO THERAPEUTICS,
INC., a Delaware corporation (the “Company”) under and pursuant to the 2012
Stock Plan, as amended (the “Plan”) and the Stock Option Agreement dated _______
(the “Option Agreement”).

 

2.          DELIVERY OF PAYMENT.  Optionee herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement, and any
and all withholding taxes due in connection with the exercise of the Option.

 

3.          REPRESENTATIONS OF OPTIONEE.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.

 

4.          RIGHTS AS STOCKHOLDER.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Shares shall be issued
to Optionee as soon as practicable after the Option is exercised in accordance
with the Option Agreement.  No adjustment shall be made for a dividend or other
right for which the record date is prior to the date of issuance except as
provided in Section 13 of the Plan.

 

5.          COMPANY’S RIGHT OF FIRST REFUSAL.  Before any Shares held by
Optionee or any transferee (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section (the “Right of First Refusal”).

 

(a)         Notice of Proposed Transfer.  The Holder of the Shares shall deliver
to the Company a written notice (the “Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the bona fide
cash price or other consideration for which the Holder proposes to transfer the
Shares (the “Offered Price”), and the Holder shall offer the Shares at the
Offered Price to the Company or its assignee(s).

 

(b)         Exercise of Right of First Refusal.  At any time within 30 days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection (c)
below.

 

(c)         Purchase Price.  The purchase price (the “Purchase Price”) for the
Shares





EXHIBIT A-1

--------------------------------------------------------------------------------

 



purchased by the Company or its assignee(s) under this Section shall be the
Offered Price.  If the Offered Price includes consideration other than cash, the
cash equivalent value of the non-cash consideration shall be determined by the
Board in good faith.

 

(d)         Payment.  Payment of the Purchase Price shall be made, at the option
of the Company or its assignee(s), in cash (by check), by cancellation of all or
a portion of any outstanding indebtedness of the Holder to the Company (or, in
the case of repurchase by an assignee, to the assignee), or by any combination
thereof within 30 days after receipt of the Notice or in the manner and at the
times set forth in the Notice.

 

(e)         Holder’s Right to Transfer.  If all of the Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Shares to such Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within 120 days after the date of the Notice, that any such sale or
other transfer is effected in accordance with any applicable securities laws and
that the Proposed Transferee agrees in writing that the provisions of this
Section shall continue to apply to the Shares in the hands of such Proposed
Transferee. If the Shares described in the Notice are not transferred to the
Proposed Transferee within such period, a new Notice shall be given to the
Company, and the Company and/or its assignees shall again be offered the Right
of First Refusal before any Shares held by the Holder may be sold or otherwise
transferred.

 

(f)         Exception for Certain Family Transfers.  Anything to the contrary
contained in this Section notwithstanding, the transfer of any or all of the
Shares during Optionee’s lifetime or on Optionee’s death by will or intestacy to
Optionee’s immediate family or a trust for the benefit of Optionee’s immediate
family shall be exempt from the provisions of this Section. “Immediate Family”
as used herein shall mean spouse, lineal descendant or antecedent, father,
mother, brother or sister.  In such case, the transferee or other recipient
shall receive and hold the Shares so transferred subject to the provisions of
this Section, and there shall be no further transfer of such Shares except in
accordance with the terms of this Section.

 

(g)         Termination of Right of First Refusal.  The Right of First Refusal
shall terminate as to any Shares upon the earlier of (i) the first sale of
Common Stock of the Company to the general public, or (ii) a Change in Control
in which the successor corporation has equity securities that are publicly
traded.

 

6.          TAX CONSULTATION.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

7.          RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

(a)         Legends.    Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:

 





EXHIBIT A-2

--------------------------------------------------------------------------------

 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING ON
TRANSFEREES OF THESE SHARES.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY'S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.

 

(b)         Stop-Transfer Notices.  Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)         Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

 

8.          SUCCESSORS AND ASSIGNS.  The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice shall be binding upon Optionee and his or her or its heirs,
executors, administrators, successors and assigns.

 

9.          INTERPRETATION. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Administrator which shall review such dispute at its next regular
meeting.  The resolution of such a dispute by the Administrator shall be final
and binding on all parties.

 

10.        GOVERNING LAW; SEVERABILITY.  This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of Michigan.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Exercise Notice will
continue in full force and effect.

 





EXHIBIT A-3

--------------------------------------------------------------------------------

 



11.        ENTIRE AGREEMENT.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, the Option Agreement and
the Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

 

 

 

 

 

Submitted By:

 

Accepted By:

 

 

 

OPTIONEE:

 

THE COMPANY:

 

 

 

 

 

MILLENDO THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Date:

 

 

 

 

 

Title:

 

Resident Address:

 

 

 

 

 

 

 

 

 

Date:

 

 

 



EXHIBIT A-4

--------------------------------------------------------------------------------

 



EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

 

OPTIONEE:

 

 

 

COMPANY:

MILLENDO THERAPEUTICS, INC.

 

 

SECURITY:

COMMON STOCK

 

 

AMOUNT:

 

 

 

 

DATE:

 

 

 

In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:

 

(a)         Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  Optionee is
acquiring these Securities for investment for Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act.

 

(b)         Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with any legend required under applicable state securities laws.

 

(c)         Optionee is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions.  Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of the Option to Optionee, the exercise will
be exempt from registration under the Securities Act.  In the event the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, 90 days thereafter (or such longer period as any market stand-off
agreement may require) the Securities exempt under Rule 701 may be resold,
subject to the satisfaction of certain of the conditions specified by Rule 144,
including: (i) the resale being made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Exchange Act); and, in the case of an affiliate,
(ii) the availability of certain public information about the Company, (iii) the
amount of Securities being sold during any three-month period not exceeding the
limitations specified in Rule 144(e), and (iv) the timely filing of a Form 144,
if applicable.

 





 

--------------------------------------------------------------------------------

 



(d)         In the event that the Company does not qualify under Rule 701 at the
time of grant of the Option, then the Securities may be resold in certain
limited circumstances subject to the provisions of Rule 144, which requires the
resale to occur not less than one year after the later of the date the
Securities were sold by the Company or the date the Securities were sold by an
affiliate of the Company, within the meaning of Rule 144; and, additionally, in
the case of acquisition of the Securities by an affiliate, the satisfaction of
the conditions set forth in sections (i), (ii), (iii) and (iv) of the paragraph
immediately above.

 

(e)         Optionee further understands that, in the event all of the
applicable requirements of Rule 701 or Rule 144 are not satisfied, registration
under the Securities Act, compliance with Regulation A, or some other
registration exemption will be required; and that, notwithstanding the fact that
Rule 701 and Rule 144 are not exclusive, the Staff of the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rule 701 or Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk. Optionee understands that no
assurances can be given that any such other registration exemption will be
available in such event.

 

 

 

Signature of Optionee:

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

EXHIBIT B-2

--------------------------------------------------------------------------------